                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    SOUTHERN DIVISION at PIKEVILLE

DONALD TERRY BARTLEY,              )
                                   )
      Petitioner,                  )         Civil Case No.
                                   )      7:12-cv-066-JMH-EBA
v.                                 )
                                   )       MEMORANDUM OPINION
GARY BECKSTROM, Warden,            )            AND ORDER
                                   )
      Respondent.                  )
                                   )

                               ***
     Petitioner Donald Terry Bartley, a state prisoner proceeding

pro se, moved for an enlargement of time in which to file a notice

of appeal [DE 34] and tendered a notice of appeal [DE 35].      Bartley

also filed a motion for a certificate of appealability.      [DE 36].

First, Bartley’s notice of appeal is timely pursuant to the prison

mailbox rule.   As a result, Bartley’s motion for an enlargement of

time to file notice of appeal [DE 34] is DENIED AS MOOT.        Second,

Bartley’s notice of appeal transfers jurisdiction from this Court

to the Court of Appeals.      As such, since Bartley’s motion for a

certificate appealability [DE 36] raises issues that are also at

issue in his appeal, the Court has no jurisdiction over the matter

and Bartley’s motion must be DENIED.

                        I.   Procedural History

     On December 10, 2018, the Court accepted and adopted the

report and recommendation of Magistrate Judge Atkins [DE 29, Report

and Recommendation], denied Bartley’s motion pursuant to 28 U.S.C.

                                   1
§ 2254 [DE 16, Motion for Writ of Habeas Corpus] with prejudice,

and declined to issue a certificate of appealability.       [DE 32,

Memorandum Opinion and Order; DE 33, Judgment].

        Subsequently, Bartley filed a motion for enlargement of time

in which to file notice of appeal [DE 34].     The motion contains a

notice that indicates Bartley delivered the motion for enlargement

to prison staff for mailing on January 4, 2019.    [Id. at 2, Pg ID

481].     The motion for enlargement was filed in the record on

January 16, 2019.

        The text and certificate of service in Bartley’s notice of

appeal indicates that Bartley delivered the notice of appeal to

prison staff for mailing on January 10, 2019.    [DE 35 at 1, Pg ID

483].    The notice of appeal was filed in the record on January 16,

2019.

     Finally, Bartley also filed a motion for certificate of

appealability [DE 36].     The certificate of service on the motion

for certificate of appealability indicates that Bartley provided

the motion to prison staff for mailing on January 10, 2019.     [DE

36 at 8, Pg ID 492].      The Court will consider the timeliness of

the notice of appeal and both motions below.




                                   2
                             II.   Analysis

A.   Timeliness of Notice of Appeal and Motion for Extension of
Time in Which to File Notice of Appeal

       Pursuant to Federal Rule of Appellate Procedure 4(a)(1),

Bartley had thirty days after the entry of the judgment or order

appealed from to file a notice of appeal.          Here, the memorandum

opinion and order [DE 32] and judgment [DE 33] denying Bartley’s

petition for habeas relief were entered on December 10, 2018.

       Rule 26(a) explains how to compute time under the Federal

Rules of Appellate Procedure.      Rule 26(a)(1) states that “when the

period is stated in days . . . (A) exclude the day of the event

that    triggers   the   period;   (B)   count   every    day,     including

intermediate   Saturdays,    Sundays,    and   legal   holidays;    and   (c)

include the last day of the period” unless the last day falls on

a Saturday, Sunday, or legal holiday.

       As a result, pursuant to Rule 26(a)(1)(A), the time for the

thirty-day period in which to file notice of appeal would begin

running on December 11, 2018, the day after the opinion and

judgment were entered.      Pursuant to Rule 26(a)(1)(B), the Court

must count all intermediate days including Saturdays, Sundays, and

legal holidays.     Thus, under Rule 26, thirty days from December

11, 2018, creates a deadline for filing notice of appeal on

Thursday, January 10, 2019.    January 10th did not fall on a federal




                                    3
holiday.   As such, Bartley had until Thursday, January 10, 2019,

to file notice of appeal based on denial of his habeas petition.

     But that doesn’t end the analysis, because, since Bartley is

an incarcerated state inmate proceeding pro se, the prison mailbox

rule applies.   Under the prison mailbox rule, a pro se prisoner’s

notice of appeal is typically deemed “filed at the time [the pro

se prisoner] delivered it to the prison authorities for forwarding

to the court clerk.”   Houston v. Lack, 487 U.S. 266, 276 (1988);

Tanner v. Yukins, 776 F.3d 434, 436 (6th Cir. 2015) (“notice of

appeal was considered filed when it reached the mailroom”); see

also Richard v. Ray, 290 F.3d 810, 813 (6th Cir. 2002) (prison

mailbox rule for filing applies to civil complaints filed by pro

se petitioners incarcerated at the time of filing).   Additionally,

the prison mailbox rule has been memorialized in Rule 4(c) of the

Federal Rules of Appellate Procedure.

     Here, Bartley indicated both that his notice of appeal was

delivered to prison staff for mailing on January 10, 2019.     Even

though the notice was filed in the record on January 16, 2019,

under the prison mailbox rule, the notice of appeal was deemed

filed on January 10, 2019.   As a result, Bartley’s notice of appeal

was timely filed on January 10, 2019.

     Additionally, since Bartley has filed a timely notice of

appeal, his motion for an enlargement of time in which to file a

notice of appeal is now moot.    Of course, it appears that Bartley

                                  4
delivered the motion for enlargement of time to prison officials

for mailing before he submitted the notice of appeal.     Regardless,

the motion for enlargement of time in which to file a motion of

appeal is unnecessary and moot.

B.   Effect of Notice of Appeal and Motion for Certificate of
Appealability

       Previously, the Court denied Bartley’s request for issuance

of a certificate of appealability.    [DE 32; DE 33].   Now, Bartley

has renewed his request for a certificate of appealability.      [DE

36].

       But filing a notice of appeal generally divests the district

court of jurisdiction as to any matters involved in the appeal.

See, e.g., Lewis v. Alexander, 987 F.2d 392, 394 (6th Cir. 1993);

Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir. 1981).    Of course,

this rule is not absolute and there are limited circumstances where

a district court retains jurisdiction to proceed with matters in

aid of the appeal.   Jago v. United States Dist. Court, N. Dist. Of

Ohio, 570 F.2d 618, 619-20 (6th Cir. 1978); Hogg v. United States,

411 F.2d 578 (6th Cir. 1969).

       Still, it is well established that “a federal court always

has jurisdiction to determine its own jurisdiction.” United States

v. Ruiz, 536 U.S. 622, 628 (2002) (citing United States v. United

Mine Workers of Am., 330 U.S. 258, 291 (1947)).




                                  5
     Here,     Bartley’s   motion    [DE    36]   asks    the   Court    for   a

certificate     of   appealability    and    raises      arguments   that      he

previously raised in his habeas petition.                As such, Bartley’s

motion raises issues that are directly at issue in his appeal.

Since Bartley has filed a timely notice of appeal, this Court no

longer   has   jurisdiction   to     consider     Bartley’s     motion   for   a

certificate of appealability.         At this juncture, the arguments

raised in Bartley’s motion for a certificate of appealability [DE

36] must be presented to the Court of Appeals.

                            III.     Conclusion

     Ultimately, based on the prison mailbox rule, Bartley has

filed a timely notice of appeal in this matter [DE 35].                   As a

result, Bartley’s motion for enlargement of time in which to file

a notice of appeal is now moot and the notice of appeal divests

this Court’s jurisdiction pertaining to the motion for certificate

of appealability.     Accordingly, IT IS ORDERED as follows:

     (1)     Because Bartley filed a timely notice of appeal pursuant

to the prison mailbox rule, Bartley’s Motion for Enlargement of

Time [DE 34] is DENIED AS MOOT; and

     (2)     Because the notice of appeal divests this Court of

jurisdiction on issues raised in the appeal, Bartley’s Motion for

Certificate of Appealability [DE 36] is DENIED.

     This the 18th day of January, 2019.



                                      6
7
